Title: To Thomas Jefferson from Stephen Sayre, 15 November 1806
From: Sayre, Stephen
To: Jefferson, Thomas


                        
                            Sir
                     
                            Brandon 15th novr 1806—
                        
                        The subject of this letter, tho’ from a private citizen, who has not, hitherto, flattered or pleased you, may
                            however, be deemed worth your serious consideration.
                        I am here on a visit to my son, & shall be at Washington, soon after the meeting of Congress; but, as the
                            state of things in Europe seems to forbid all their hopes of peace, you must not be offended if I offer some few reasons,
                            why you ought, instantly to embrace an object, not only the most important, but the most honorable, that ever fell to the
                            lot of man. If peace is far off, I envy your exalted situation—I presume it is so; because France & England are
                            governed, by principles, opposite, & irreconcilable—the moment you find those two nations engaged in fresh contest, you
                            must not hesitate. but decide, as to the part you are to act. Tread back the steps you had taken against Miranda, for they
                            oppose the interest & feelings of the nation—restore Colon Smith to his office—the verdict of a jury declares him
                            innocent—that verdict meets the sentiments of your friends, & enimies, of all parties, & condemns your policy—banish
                            the fears on which those proceedings were grounded—nothing you have done—nothing you can do, will ever persuade the
                            Courts of France, or Spain, to beleive you had not positivly encouraged Miranda—nor do your best friends suppose you could
                            have been inimical to the measure he proposed. I was with him, every day, & know what past, every hour, while he remaind
                            at Washington. I wish you may never have cause to repent, that you had not then accepted the noble offers he made—I wish
                            you had then agreed upon, & settled all those leading principles, on which, as Americans, we must, sooner or later,
                            proceed—the boundaries we expect—the means to secure, & preserve, mutual independence, harmony, & Union to
                            ourselves, & all other states as they arise; and all the great lines necessary to establish a System of united nations,
                            throughout this extensive Continent. I have known Miranda ever since the year 1783—I lent him money to carry him to
                            Europe—I lent him my aid in France—the plan he had in view was adopted by the government there in 1792.—his independent
                            mind has had no change—his Ideas are lofty—his Schemes magnificent—his intelligence uncommon, & correct and I
                            beleive, his virtue is above the reach of corruption—an early understanding, & a clear statement, of leading
                            principles, with such a Character, at the birth of rising nations, adhered to, with honor, and confidence, on our part,
                            would not only prevent infinite mischief, in the begining, but it would secure tranquility, & safety to future
                            generations. Consider Sir, What will probably be the consequence if you, any longer, neglect such an arrangement?
                        You see Great Britain has already lent him their aid—if neglected, by our government, he must enter into
                            conventions, & conditions, with her, which, in honor, & good faith, he must comply with—they will be hard—but they
                            must be submitted to—will you fold your arms, & suffer their avidity to be glutted, & their destructive principles to
                            take root, among fifteen millions of our neibours, whom they will instruct, in their infant state, to become our enemies?
                            there is not a man in the union, or in any other country, who reveres the principles of liberty, who will not lament the
                            weakness & curse your memory, if you suffer that government to assume the power of perverting the order of nature, in
                            the birth of nations. The inhabitants of South America may be compared to our younger brothers, just come to the state of
                            manhood. Will you suffer a for foreign hand to share, or designate the inheritance?—to bend their minds to their will, or
                            subject their wealth to their agency—this you may prevent to day—tomorrow it will be too late—Great Britain, if left to
                            pursue her own wretched policy, will but assume the patronage of Spain—George the third will carve out kingdoms for his
                            sons, as Bonaparte has done in Europe for his brothers. Can we expect peace when the fools of the whole family are planted
                            by our side? The policy of Miranda, if aided by us, is dicidedly to adopt the representative System, throughout the whole
                            Continent—to have Ambassadors, from each confederation of States, who shall meet in some central part, and prevent, if
                            possible, any misunderstanding that may arise in the union. If you can devise a better system it will be adopted.
                        Don’t be offended, if I suggest, what I conceive the best, & the only mode by which you can secure to our
                            country, the immence advantages of this approaching revolution.
                        You must send an Agent, privately, & immediately to Miranda—the very suspicion would hurry G.B. into
                            offers—such, perhaps, as could not be resisted—if you have fears from other nations or our own; let your stipulations be
                            conditional, leaving events, & the sense of Congress, to decide—but you must charge the Mine with secrecy, sagacity,
                            & dispatch.—your Secretary of State only should know your design, & you must enjoin him to profound secrecy. You may,
                            at this moment, be sure to obtain every advantage you can reasonably propose—he can now grant every point, within the
                            bounds of reciprocal interest, & you ought not to require any thing which can hereafter cause uneasiness, or dispute—he
                            would now covenant to pay the whole expence of men & ships—but if you are compelled into a war on grounds of self
                            defence, or resentment, you cannot ask, or expect remuneration—and from present appearances, you cannot with honor avoid
                            it—nor much longer resist the wishes of the nation who call for it. Fortunately, for us, the Court of Madrid are weak
                            enough to provoke our resentment—they compel us to seek our interest in our safety—Congress will, if properly
                            recommended, instantly put such force into your hands as will be more than equal to secure this great object. You must
                            turn the eyes of all the world on Luisiana—when your arrangements are completed, announce to Congress (in case it is
                            necessary) that propositions have been made from Miranda &c. &c. If events forbid such communications, you
                            will feel satisfaction in having saved appearances, and that the act, were it known, would not commit the nation in war—
                        If peace takes place; if Bonaparte should be left at liberty to play his own game, on the weakness of Spain,
                            & riot on the wealth of her colonies, you must relinquish this enviable & seduceing object; but if the european war
                            continues, it would be madness to purchase territory of the mother country, which belongs not to her, but to her children,
                            who are in actual possession—I am not one of those who condemn the appropriation of the two millions to obtain the
                            Floridas, if there is no other mode of doing it—but don’t pay a valuable consideration for an estate to which the right
                            will be disputed by the party in full possession more especially, since you can secure it, by holding out the hand of
                            freindship—presuming that France & Britain will be kept asunder upon principles, never to be abandoned, but by the
                            political death of one or the other, I wish you to pause, & contemplate the wonderful events of the past, & prospect
                            of the future. The tyranny of Spain over her Colonies has more than alienated their affections—the weakness of that
                            government, at this very hour, sanctions revolt—their folly & insolence, almost compel us to embrace them as brothers—George the third might, long since, have extended his sway over all those extensive regions, had he not uniformly marked
                            every action of his life, by a hatred to the principles of liberty, so opposite to the will of every fool who wears a
                            crown—the present is not the second, or third opportunity—he has, repeatedly, disappointed his subjects—nor has he, to
                            this day, heartily enter’d into the measure—the very ambition of Bonaparte looks like a part of a system meant, by divine
                            wisdom, to change the state of man, & the manners of the world—the disappointment, hitherto experienced by Miranda,
                            seems to invite our aid—gives opportunity to negotiate with advantage, & to secure the honor he cannot reach with his
                            feeble arm—there must be a respectable force to protect those who risque their lives, their families, & their property,
                            in revolt—unfortunately; he is compelled to invite them to freedom, under the colours of a king who wishes to make
                            freemen slaves—how totally different must the impression be, when they are offered aid from a brothers hand, who acts
                            upon those principles by which he had himself become free—and tho’ his intentions (I am convinced) are unalterably pure,
                            the best informed among his countrymen may suppose the issue under present appearances somewhat doubtful—they will not
                            hazzard their lives & property to change Masters—nothing less than a change of condition can ever raise a nation into
                            action in mass.
                        I will conclude this long letter, in the fond hope,—that let the next advices from Europe be what they may,
                            you will earnestly request Congress, to put a force in your hands, sufficient for defensive or offensive war—your duty
                            requires it—and the nation expect it. With due respect I am yours &c
                        
                            Stephen Sayre
                     
                        
                        
                            I have good reasons for wishing you to keep the knowledge of my other letter as well as this from
                                Deputies in office—it is enough that your Secretary of State has by some means or other become my enemy—that he
                                tries to make my freinds believe—that as I am not rich I must not be trusted—where has he imbibed this Idea—my
                                worst enemies have never been hardy enough—tho’ malignant, to charge me with dishonesty—he takes away that which
                                enriches not him, but makes me poor indeed—at least I am informed it is so—
                            I hear you have (thro’ Genl. Lee) settled your differences with Coln Walker—you have done wisely if you
                                have got back your letters—I read them all last winter when at Richmond where I met him by accident—I had heard
                                something of his story—I doubted the facts till I read them—when no longer in doubt I offer’d to become the
                                Medeator—the offer brought on a Correspondence—one of his letters now in my possession might in the hands of an
                                enemy, be made a dreadful weapon—I was once your warmest freind, & am not yet your enemy, and I hope your secretary
                                may never make me so.
                            If you deem the letter worth your attention, & wish me to take any active part, your letter must come
                                here thro’ the Urbanna Post office—if not so marked, it will be many days in coming thro’ Richmond—
                        
                    